
	

114 HRES 52 IH: Expressing the sense of the House of Representatives regarding the democratic Constitution of the Republic of India and United States-India relations on India’s Republic Day.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Crowley (for himself, Mr. Holding, and Mr. Bera) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the democratic Constitution of the
			 Republic of India and United States-India relations on India’s Republic
			 Day.
	
	
 Whereas with over 1,200,000,000 people, the Republic of India is the largest democracy in the world;
 Whereas on January 26, 1950, India became a Republic and formed a parliamentary democracy through the adoption of a constitution;
 Whereas the Constitution of India guarantees universal suffrage for all those over age 18; Whereas the Constitution of India includes principles found in the Constitution of the United States, including the separation of powers and the creation of an independent Supreme Court;
 Whereas members of India's numerous ethnic groups, minorities, and religions including Hindus, Muslims, Sikhs, and Christians all participate in the governance of India;
 Whereas the people of the United States and the people of India maintain a shared commitment to building democratic institutions;
 Whereas relations between the United States and India have exponentially increased over the past decade, including in areas of defense, global security, poverty alleviation, education, economic growth, and job creation;
 Whereas the United States-India relationship is essential to promoting stability, democracy and prosperity in the 21st century;
 Whereas successive United States Presidents have worked on a bipartisan basis to strengthen and deepen relations between the United States and India;
 Whereas approximately 3,000,000 Indian-Americans reside in the United States and contribute to the economic, cultural, and community strength of the United States; and
 Whereas people-to-people ties between the United States and India strengthen the rapidly growing bilateral partnership: Now, therefore, be it
	
 That the House of Representatives— (1)calls for the continued strengthening of relations between the United States and the Republic of India;
 (2)recognizes the democratic values shared between the United States and India; and (3)believes that together, India and the United States can bring immense benefits to the people of both countries as well as make enormous contributions to addressing global challenges of the 21st century.
			
